Exhibit 10.33
 
 
[logo.jpg]

 
2012 Omnibus Incentive Plan
Restricted Stock Award Agreement


This Restricted Stock Award Agreement (this “Agreement”), effective as of
[_____] (the “Award Date”), is made between Edgen Group Inc. (the “Company”) and
[_____] (“you” or “your”) pursuant to the Edgen Group Inc. 2012 Omnibus
Incentive Plan, as it may be amended from time to time (the “Plan”).


1.             Issuance of Restricted Stock.  The Company hereby grants you
[_____] shares of restricted Class A Common Stock of the Company, par value
$0.0001 per share (the “Restricted  Stock” or the “Award”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.


2.             Incorporation of Plan; Capitalized Terms.  The Award is subject
to the applicable terms and conditions of this Agreement and the applicable
terms and conditions of the Plan, which terms and conditions are incorporated
herein by reference, and in the event of any contradiction, distinction, or
difference between this Agreement and the terms of the Plan, the terms of the
Plan will control.  All capitalized terms used herein have the meanings set
forth herein, or in the Plan, as applicable.


3.             Vesting; Forfeiture.


(a)           Vesting Schedule.  Subject to your continued service with the
Company or its Subsidiaries through the applicable vesting date, and subject to
any other restrictions set forth in this Agreement and/or the Plan, one-third of
the Restricted Stock shall vest on each of the following
dates:  [_____],[_____], and [_____].  The Company shall have the right to
resolve any rounding issues arising out of the foregoing vesting schedule in its
sole discretion.


(b)           Acceleration of Vesting.  Unvested Restricted Stock shall
immediately vest upon the date of your (i) death or (ii) Disability, subject to
any additional limitations necessary to ensure that the Award is not subject to
interest and penalties under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the regulations thereunder.


(c)           Forfeiture Upon Termination of Service.  Except as provided in
Section 3(b) herein or as otherwise determined by the Committee in writing,
should your service with the Company or its Subsidiaries terminate for any
reason before any portion of the Award vests, the unvested portion of the Award
shall be forfeited by you and cancelled and surrendered to the Company without
payment of any consideration to you.  In the event your service with the Company
and its Subsidiaries is terminated for Cause, you shall be entitled to retain,
and shall not forfeit, any Restricted Stock that shall have vested prior to the
date of your termination of service. Notwithstanding anything herein or in the
Plan to the contrary, no portion of the Award shall continue to vest after
notice of termination of your service unless the Committee specifically notifies
you in writing that such vesting shall continue.


4.             Transfer Restrictions.  Your transfer or assignment of the Award
and underlying Restricted Stock is restricted as provided in the Plan.  You may
sell, transfer, assign, or dispose of vested Restricted Stock, provided that you
comply with (i) applicable securities laws, (ii) the Company’s Insider Trading
Policy, as applicable, and (iii) any obligation(s) you may owe to the Company or
its Subsidiaries in regards to your ownership (and/or assignment or transfer) of
equity securities of the Company, whether such obligation arises under an
agreement or contract with the Company or its Subsidiaries, or pursuant to a
Company policy to which you are bound.
 
 
 

--------------------------------------------------------------------------------

 


5.             Rights as a Stockholder.


(a)           Ownership.  Subject to the restrictions set forth in the Plan and
in this Agreement, you shall possess all incidents of ownership of the
Restricted Stock (whether or not vested), including, without limitation, (i) the
right to vote such shares of Restricted Stock; (ii) subject to Section 5(b), the
right to receive dividends with respect to such shares of Restricted Stock (but
only to the extent declared and paid to holders of Common Stock by the Company,
in its sole discretion); provided, however, that any such dividends shall be
treated, to the extent required by applicable law, as additional compensation
for tax purposes if paid on Restricted Stock.


(b)           Dividends.  Any dividends with respect to unvested Restricted
Stock (whether such dividends are paid in cash, stock or other property)
(i) shall be subject to the same restrictions (including the risk of forfeiture)
as the Restricted Stock with regard to which they are issued; (ii) may be held
by the Company on your behalf prior to vesting; and (iii) if so held by the
Company, shall be paid or otherwise released to you, without interest, only
after the vesting of the Restricted Stock with regard to which the dividends
were issued. If dividends are released to you prior to the vesting of the
Restricted Stock with regard to which they were issued, and such Restricted
Stock fails to vest and/or is forfeited for any reason, you shall return or
repay such dividends to the Company, without interest, promptly following the
forfeiture event.


6.             Certificate; Book Entry Form; Delivery.  The Company may at its
election either (i) issue a certificate representing the Restricted Stock
subject to this Agreement and place a legend and stop transfer notice describing
the restrictions on and forfeitability of such Restricted Stock on such
certificate, in which case the Company may retain such certificates unless and
until the Restricted Stock represented by such certificate, or portion thereof,
has vested and may cancel such certificate if and to the extent that the
Restricted Stock, or portion thereof, is forfeited or otherwise required to be
transferred back to the Company, or (ii) not issue any certificate representing
the Restricted Stock subject to this Agreement and instead document your
interest in the Restricted Stock by registering the shares with the Company's
transfer agent (or another custodian selected by the Company) in book entry form
in your name with the applicable restrictions noted in the book entry system, in
which case no certificate(s) representing all or a part of the Restricted Stock
will be issued unless and until the Restricted Stock, or portion thereof, shall
have become vested, and then, only in the event you specifically request, in
writing, that the Company issue a certificate to you for such vested Restricted
Stock.  Unless you otherwise request after vesting, the vested Restricted Stock
will remain registered in your name with the Company’s transfer agent in book
entry form; provided that the legend and stop transfer notice describing the
restrictions on and forfeitability of such vested Restricted Stock will be
removed.  The Company may provide a reasonable delay in the issuance or delivery
of vested shares of Restricted Stock as it determines appropriate to address tax
withholding and other administrative matters.


7.             Certain Tax Elections; Payment of Taxes.


(a)           Section 83(b) Election.  IF YOUR INCOME IS SUBJECT TO TAX IN THE
UNITED STATES, you may make a valid, timely election to include in your current
year income the fair market value, as of the effective date of the Award,
pursuant to U.S. Code Section 83(b) and the regulations thereunder.  A form of
election pursuant to U.S. Code Section 83(b) is attached hereto on Schedule
A.  Upon making such election, you must promptly furnish a copy of the election
to the Company, and you must make appropriate arrangements with the Company or
its designated representative for payment of the amount of any federal, state,
or local income or other taxes determined by the Company or its designated
representative to be due in connection with such election.
 
 
2

--------------------------------------------------------------------------------

 


(b)           Independent Tax Advice.  If U.S. taxation does not apply to your
Award or the vesting of the Restricted Stock subject to the Award, you are
encouraged to consult with your tax advisor to determine the possible income tax
effects of the grant of the Award and/or vesting of such Restricted Stock, and
any appropriate action suggested for your specific situation.


If you choose not to make a valid election under U.S. Code Section 83(b) or
under other applicable tax law, you shall make appropriate arrangements with the
Company or its designated representative at the time of any vesting of any
portion of the Restricted Stock for payment of the amount of any federal, state,
or local income or other taxes determined by the Company or its designated
representative to be due in connection with such vested Restricted Stock.


Determination of the actual tax consequences from your election or failure to
make such an election under U.S. Code Section 83(b), or any other laws, as
applicable, is complicated and depends, in part, on your specific situation, and
may also depend on the resolution of currently uncertain tax law and other
variables not within the control of the Company. You are encouraged to consult
with your tax advisor as to effects of such elections.  THE COMPANY SHALL BEAR
NO RESPONSIBILITY OR LIABILITY FOR ANY ADVERSE TAX CONSEQUENCES RESULTING FROM
YOUR U.S. CODE SECTION 83(b) ELECTION OR YOUR FAILURE TO MAKE ANY APPROPRIATE
TAX ELECTION(S) OR YOUR FAILURE TO MAKE SUCH ELECTION(S) IN A TIMELY MANNER.


By accepting this Agreement, you acknowledge and agree that you have either
consulted with a competent tax advisor independent of the Company to obtain tax
advice concerning the Restricted Stock in light of your specific situation or
that you have had the opportunity to consult with such a tax advisor and have
chosen not to do so.


(d)           Payment of Taxes.  At the time (i) you make a timely U.S. Code
Section 83(b) election, if you choose to make such an election, and/or (ii) your
Restricted Stock vests, you must make appropriate arrangements with the Company
or its designated representative in advance concerning payment of any taxes that
may be due with respect to such Restricted Stock.  Examples of acceptable
arrangements for tax payments include, but are not limited to, the
following:  (i) a cash payment at time of election/vesting; (ii) the cashless
exchange of Restricted Stock upon vesting to cover any withholding taxes due;
and/or (iii) the execution of a separate written agreement with the Company or
its Subsidiaries whereby you will authorize that deductions be made from each
payroll payment over a limited time to cover such tax withholdings. In addition,
the Company may enter into arrangements with third-party stock plan service
providers, and these service providers may offer an option for you to elect that
shares of Restricted Stock be concurrently sold to cover the amount of such tax
withholdings. You will be advised separately by the Company if and when such
services are available to you. You shall not be entitled to any Restricted Stock
or dividends on any Restricted Stock, nor shall the Company be obligated to
deliver any unrestricted shares upon vesting, until all such tax obligations
have been satisfied in full.


You are encouraged to explore with your tax advisor which payment method is most
appropriate for your situation.
 
8.             Restrictive Covenants.  Provided you are not a party to any other
agreement, contract, or other relationship with the Company or its Subsidiaries
whereby you have agreed to restrictive covenants in favor of the Company or its
Subsidiaries, the Committee will waive compliance by you with the restrictive
covenants set forth in Section 9 of the Plan. Nothing herein shall negate or
supersede any other restrictive covenants, agreement, contract, or other
relationship between you and the Company or its Subsidiaries.
 
 
3

--------------------------------------------------------------------------------

 
 
9.             General Provisions.
 
(a)           Securities Laws Compliance.  The Company may impose any conditions
on the Award as it deems necessary or advisable to ensure that all rights
granted under the Plan satisfy the requirements of applicable securities laws
and other laws.  The Company shall not be obligated to issue or deliver any
shares of Restricted Stock if such action violates any provision of any
applicable law or regulation of any governmental authority or national
securities exchange.


(b)           Committee Authority.  The Committee may amend the terms of this
Agreement to the extent it deems appropriate to carry out the terms of the
Plan.  The construction and interpretation of any provision of this Agreement or
the Plan shall be final and conclusive when made by the Committee in good faith.


(c)           No Right to Continued Service or Future Awards.  Nothing in this
Agreement shall confer on you the right to continue in the service of the
Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate your service at any time, which rights
shall be subject to the terms and conditions of any applicable service agreement
or other contractual relationship between you and the Company or any of its
Subsidiaries. Furthermore, this Award does not guarantee you the right to or
expectation of future Awards under the Plan or any future Plan adopted by the
Company or its Subsidiaries.


(d)           Successors and Assigns.  The provisions of this Agreement will
inure to the benefit of, and be binding on, the Company and its successors and
assigns and you and your legal representatives, heirs, legatees, distributees,
assigns and transferees by operation of law, whether or not any such person will
have become a party to this Agreement and agreed in writing to join herein and
be bound by the terms and conditions hereof; provided, however, notwithstanding
the foregoing, your rights and obligations hereunder are personal to you and may
not be assigned or transferred by you.


(e)           No Waiver. No waiver of any provision of this Agreement will be
valid unless in writing and signed by the person against whom such waiver is
sought to be enforced, nor will failure to enforce any right hereunder
constitute a continuing waiver of the same or a waiver of any other right
hereunder.


(f)          Undertaking.  You agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or affect one or more of the obligations or
restrictions imposed on either you or the Award pursuant to the express
provisions of this Agreement.  For example, if you relocate to another country,
you agree, to the extent the Company deems it necessary and advisable for
compliance with local law or to otherwise facilitate administration of the Plan,
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing, subject to applicable law.
 
 
4

--------------------------------------------------------------------------------

 


(g)           Entire Agreement.  This Agreement and the Plan constitute the
entire agreement between the parties hereto with regard to the subject matter
hereof.  This Agreement is made pursuant to the provisions of the Plan and will
in all respects be construed in conformity with the express terms and conditions
of the Plan. By accepting this Award, you acknowledge that you are relying
solely on the terms and provisions of this Agreement and the Plan and not on any
verbal or other communications by the Company.


(h)           Governing Law.  All issues and questions concerning the
application, construction, validity, interpretation, and enforcement of this
Agreement and the terms and conditions of your Award shall be governed by, and
construed in accordance with, the laws of the state of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the state of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the state of Delaware.


(i)            Data Privacy.  As an essential term of this Agreement, you
consent to the collection, use, and transfer, in electronic or other form, of
personal data as described in this Agreement for the exclusive purpose of
implementing, administering, and managing your participation in the Plan.  By
entering into this Agreement and accepting the Award, you acknowledge that the
Company holds certain personal information about you, including, but not limited
to, name, home address and telephone number, date of birth, taxpayer
identification number, social insurance number or other identification number,
salary, tax rates and amounts, nationality, job title, any shares of stock or
directorships held in the Company, and details of all awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan ("Data").  You acknowledge that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and you authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you or the Company may elect to deposit any shares
of stock acquired under the Award. You acknowledge that Data may be held only as
long as is necessary to implement, administer and manage your participation in
the Plan as determined by the Company, and that you may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided, however, that refusing or withdrawing your consent may
adversely affect your ability to participate in the Plan.


(j)            Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to any awards granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company, and such consent shall remain in
effect throughout your term of service with the Company or its Subsidiaries and
thereafter until withdrawn in writing by you.


(k)           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument and shall become effective
when one or more such counterparts have been signed by each of the parties and
delivered to the other party.  For purposes hereof, facsimile and electronically
scanned copies hereof and facsimile and electronically scanned signatures hereof
shall be authorized and deemed effective.
 
 
5

--------------------------------------------------------------------------------

 


(l)            Severability. If any provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.


(m)           Bound by Plan.  By entering into this Agreement, you acknowledge
that you have received and reviewed the Plan and that you agree to be bound by
the terms of the Plan with amendments specifically stated in this Agreement.


(n)           Deliveries.  Please sign below and return a copy of this executed
Agreement together with a signed copy of your tax election form, if applicable,
and evidence of your arrangement for payment of any withholding payments, if
applicable, to the following address:


Legal Department
Edgen Group Inc.
18444 Highland Road
Baton Rouge, Louisiana 70809


Should you have any questions concerning this Award or the Plan, please contact
Joell Keller at (225) 756-9868.




[Signatures on the following page]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Award Date.




EDGEN GROUP INC.




By:                                                                              
[_____]


 


____________________________________
[_____]
Enclosures:
 
1.           Copy of 2012 Omnibus Incentive Plan


2.           Schedule A – Section 83(b) Election Form


 
7

--------------------------------------------------------------------------------

 
 
Schedule A


Restricted Stock Award Agreement


ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY
PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE


SHOULD YOU DECIDE TO MAKE THIS ELECTION, THIS ELECTION MUST BE SUBMITTED TO THE
IRS NO LATER THAN THIRTY (30) DAYS AFTER THE DATE OF AWARD, AND A COPY OF YOUR
ELECTION MUST BE FILED WITH YOUR TAX RETURN FOR THE YEAR OF AWARD.  A COPY OF
THIS ELECTION MUST ALSO BE PROVIDED TO THE COMPANY CONCURRENTLY WITH YOUR
SUBMITTAL TO THE IRS.


The undersigned hereby elects under Section 83(b) of the Internal Revenue Code
of 1986, as amended, with respect to the property described below to include in
gross income the excess (if any) of the fair market value of the property at the
time of transfer (determined without regard to any lapse restriction) over the
amount paid for such property (if any), as compensation for services, and
supplies the following information in accordance with Treasury Regulation
Section 1.83-2(e):


1.           Name, address and social security number of the undersigned:




Name:    
                                                                                                         


Address:                                                                                                          
 
                                                                                                       
 
                                                                                                       
                   
Social Security
Number:                                                                                 

2.           Description of property with respect to which the election is being
made:


The property with respect to which this election is being made is ________
shares of restricted Class A common stock (the “Property”) of Edgen Group Inc.,
a Delaware corporation (the “Company”).


3.           Date on which the property was transferred:  [_____].


4.           Taxable year to which this election relates: [_____].


5.           Nature of the restrictions to which the property is subject:


In general, the Property is unvested and will become vested over three years,
subject to the taxpayer’s continued service with the Company or its
Subsidiaries.  Unvested shares of the Property are forfeited upon the taxpayer’s
termination of service.


6.           Fair market value of the Property:


The total fair market value of the Property at the time of transfer (determined
without regard to any restrictions other than restrictions that by their terms
will never lapse) was $[_____].
 
 
 

--------------------------------------------------------------------------------

 


7.           Amount paid for the property:


The amount paid by the taxpayer for the Property is $[_____].


8.           Furnishing statement to service recipient:


A copy of this election has been furnished to the Company.




Signed:                                                                                     


Print
Name:                                                                             


Dated:                                                                                     

